DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present U.S. non-provisional application is being examined under the first-inventor-to-file provisions of the AIA . The present U.S. non-provisional application, filed on November 9, 2020, is the U.S. national stage of an international PCT application, filed on May 10, 2018.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on November 9, 2020 and November 24, 2020 were filed  before the mailing date of a first Office action in the present U.S. non-provisional application, in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner.
Response to Amendment
This Office action is in response to the preliminary amendment under 37 CFR 1.115 on November 9, 2020. The specification was amended. Claims 1-6 were canceled. Claims 7-26 were added. Claims 7-26 are pending for consideration in the present U.S. non-provisional application.
Claim Rejections - 35 USC § 112
The following is a quotation of the appropriate paragraph of 35 U.S.C. 112 that forms the basis for all indefiniteness rejections set forth in this Office action:
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 7-26 are rejected under 35 U.S.C. 112(b) as being indefinite because they fail           to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Specification, para. [0269], “The control section 401 may expect that the condition that the transmission and/or reception of data at the time of measurement of at least one of the measurement for the RLM and the L1 measurement is looser (more moderate) than the condition that the transmission and/or reception of data at the time of the RRM measurement. Note that "to be loose" is described in the examples described in the second embodiment and the third embodiment.” It is noted that the terms loose and moderate are not described with objective boundaries in the second and third embodiments, accordingly the scope of the term is not understood when read in light of the specification.) The claims, when read in light of the specification and the prosecution history, must provide objective boundaries for those of skill in the art. Interval Licensing LLC v. AOL, Inc., 766 F.3d 1364, 1371-72, 112 USPQ2d 1188, 1193 (Fed. Cir. 2014). In the case that the term is construed as a subjective term, the specification does not supply any standard for measuring the scope of the term. A claim that requires the exercise of subjective judgment without restriction may render the claim indefinite. In re Musgrave, 431 F.2d 882, 893, 167 USPQ 280, 289 (CCPA 1970). Claims 8-15 and 18-26 are dependent therefrom. Claims 16 and 17 are rejected for substantially the same reasons.

Conclusion
The prior art made of record (PTO-1449, PTO-892) and not relied upon is considered pertinent to the subject matter of the present U.S. non-provisional application.
Kazmi et al. (US 2019/0273584 A1) provides prior art disclosure considered as relevant to the claimed invention (Kazmi, Abstract, “Methods, systems and devices for communicating via signaling are described. The system or device determines at least one first numerology and at least one second numerology used for communicating radio signals in a first cell and a second cell, respectively, wherein the at least one first numerology and the at least one second numerology include one or more parameters which define the radio signals in terms of time and frequency. The system or device obtains, based on at least one of the numerologies, a threshold related to at least one signal interruption performance metric. The system or device monitors or maintains a signal interruption performance on the first cell relative to the threshold.”)
Lin et al. (US 2018/0049047 A1) provides prior art disclosure considered as relevant to the claimed invention (Lin, Abstract, “Methods and apparatuses for performing a measurement in a wireless communication system are disclosed herein. In one method, a user equipment (UE) is served by a cell supporting multiple numerologies. The UE is configured with a first numerology for data reception. The UE performs a measurement with a second numerology.”)

Examiner interviews are available via telephone, in-person, and video conferencing by using a USPTO supplied web-based collaboration tool. To schedule an interview, the applicant    is encouraged to use the USPTO Automated Interview Request (AIR) form provided at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R. Sheikh can be reached on (571) 272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TIMOTHY J WEIDNER/Primary Examiner, Art Unit 2476